Opinion,
Mr. Justice Paxson :
The only matter of which the appellant complains is, that the court below declined to make distribution of one half the residuary trust fund under the seventh clause of the will of George P. DeSilver.
Mt requires but a glance at the clause in question to see that the^time appointed by the testator for the distribution of the principal of the trust fund has not arrived. Such distribution is expressly postponed until the death of his brother and his sister. The brother is deceased, it is true, but the sister is still living.
It is urged, however, that the death of the brother, without issue, was an event not contemplated by the testator, and that the reason for postponing distribution does not now exist as to a moiety of the trust fund. This is not clear. Mrs. Getz is admittedly entitled to one half the income of the whole resid*53nary estate. As was said in Wilen’s Appeal, 105 Pa. 121, we cannot say that a moiety of the income of the whole may not be more valuable to the surviving life tenant than the whole of the income of a moiety. In any event it is enough for us to know that the testator, in clear language, designated the time when distribution should be made, and it is not our province to change his directions.
The appellant has no cause to complain that distribution is not made of the principal, as his right to either principal or income is at least doubtful. But as there is no appeal by any other party in interest, we forbear discussing the matter further. We can only decide what is before us.
The decree is affirmed and the appeal dismissed at the cost of the appellant.